Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 22-40 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I n the reply filed on 11/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:   

a.In claim 22, the phrase “process for preparation of Remimazolam, comprising preparing compound IIA ..and converting it to Remimazolam” is not clear.  This claim appears to be defective.  How is formula (III-A) prepared?  The claim recites preparing compound III, but there is no reaction steps or reaction conditions to form compound IIIA.  The claim also recites converting compound IIA to Remimazolam, but it is unclear how compound IIIA is converted to the final product (Remimazolam).  What steps are used to convert formula (III-A) to the Remimazolam product?  It is recommended that applicants amend this claim or delete it to overcome this rejection. 

b.  Claims 28, 33 and claims dependent thereon are rejected because the phrase “amino ketal compound” is indefinite?  What is covered and what is not?  How can one tell if a given amino ketal compound is not covered by the claim?  It is recommended that applicants recite specific amino ketal compounds as it was done in claims 29 and 34.  


	c.  In claims 28 and 33, the phrase “carbonyl activating group to obtain a compound of formula III” is indefinite?  What is covered and what is not?  How can one tell if a given carbonyl activating group is not covered by the claim?  It is recommended that applicants recite specific carbonyl activating group as it was done in claims 31 and 36.  

d.  In claim 38, it Is recited the preparation of Remimazolam but the definitions of X, Y, A and R3-R4 in the chemical structures of formula (I-A), formula IV-A, and formula II-A is not consistent with the Remimazolam chemical structure. Note that according to the definition of said formulae, claim 38 is drawn to making other compounds in addition to the process of making Remimazolam.  The definition of X = Br, Y = O, A = 2-pyridyl, and R3 = R4 = methyl. See the chemical structure of Remimazolam. 

    PNG
    media_image1.png
    344
    660
    media_image1.png
    Greyscale

In order to overcome this rejection, applicants have to amend the definition of said variables according to Remimazolam product that includes the stereochemistry as shown above.  


Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 05/24/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



December 7, 2022